Citation Nr: 1342670	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-49 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a back disability, claimed as arachnoiditis.  

3.  Entitlement to service connection for peripheral neuropathy, also claimed as demyelinating polyneuropathy, to include as secondary to a back disability.

4.  Entitlement to service connection for left foot drop, to include as secondary to a back disability.


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the RO in Nashville, Tennessee, which, in pertinent part, denied service connection for COPD, a back condition, peripheral neuropathy, and left foot drop.  

The Veteran testified before the undersigned at a May 2012 videoconference hearing.  A transcript has been associated with the file.  

The Veteran submitted a July 2012 audiology report in August 2012.  He waived RO consideration of that evidence.  The Veteran's Virtual VA file reflects that the RO issued a December 2012 rating decision granting service connection for tinnitus and bilateral hearing loss.  The Veteran's Virtual VA file does not contain any documents indicating that he disagreed with any determination made in the December 2012 rating decision.  The audiology report is not relevant to any issue currently before the Board.  The Board concludes that no action need be taken with regard to the July 2012 audiology report.

The Veteran's Virtual VA file also contains a set of 272 pages of VA treatment records added to the claims file in December 2012.  Some of these records describe the Veteran's back disability.  The RO will have the opportunity to address this evidence in the first instance on remand.  See 38 C.F.R. § 20.1304 (2013).  

The issues of service connection for a back disability, peripheral neuropathy, and left foot drop are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran has withdrawn his appeal seeking service connection for COPD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to service connection for COPD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Appeal

At the May 2012 hearing, the Veteran indicated that he wanted to withdraw his appeal for service connection for COPD.  This request was reduced to writing by the hearing transcript.  VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).

As of May 2012, the Board had not yet issued a final decision on this case; therefore the Veteran's withdrawal of this issue is valid.  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 7105(d).


ORDER

The appeal for service connection for COPD is dismissed.


REMAND


Duty to Notify

The Veteran testified in May 2012 that he had been told that his peripheral neuropathy and left foot drop were potentially caused by his back disability.  This raises secondary service connection as a theory of entitlement.  December 2009 and January 2010 letters satisfied the duty to notice as to direct and presumptive service connection, but did not address secondary service connection.  The Board instructs that notice be provided regarding secondary service connection.  See 38 U.S.C.A. § 5103; 38 C.F.R. §§ 3.159, 3.310.  

Duty to Obtain Potentially Relevant Records

The RO queried the Social Security Administration (SSA) in December 2009 as to whether the Veteran was in receipt of benefits.  The response showed that the Veteran had been in receipt of disability benefits since becoming unable to work in October 1995.  An October 1996 private treatment record states that the doctor concluded that the Veteran should seek medical retirement and disability as a result of back problems.  Where VA has notice that the Veteran is receiving disability benefits from the Social Security Administration (SSA), and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The RO should request copies of the Veteran's SSA medical records and any determination of benefits made by SSA.

Duty to Provide Medical Examinations and Opinions

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Veteran was not provided with a VA examination or medical opinion in connection with the back, peripheral neuropathy, or left foot drop claims.  

The Veteran contends that his back disability is the result of service.  The Veteran has several diagnoses which presently include cervical and lumbar spinal stenosis and degenerative disc disease.  He has undergone several surgeries, the first in 1975.  He testified that he had in-service back pain and an injury during a hard landing riding in a helicopter.  His service treatment records contain a November 1968 entry showing pain in the back and feet.  The Veteran's testimony was generally that he had persistent problems from service to the present.  The Board finds that a VA examination and opinion is necessary to resolve whether the Veteran's current back disability is the result of in-service back pain and injury.  See McLendon, 20 Vet. App. at 81-82.

The Veteran's peripheral neuropathy must also be remanded for a VA examination and medical opinion.  The private treatment records show multiple possible etiologies for neurological disorders of the extremities.  He has been diagnosed with radiculopathies of all extremities due to spinal disorders, chronic inflammatory demyelinating polyneuropathy, and a vitamin B-12 deficiency, which has been associated with his neurological symptoms.  The Veteran testified that he began having a burning sensation in his feet just after his separation from service which worsened over the years.  In the event that the Veteran's back disorders are at least as likely as not related to service, the Board finds that a VA examination and opinion is necessary to resolve whether the Veteran's peripheral neuropathic disabilities are the result of service or a service-connected spinal disability.  See McLendon, at 81-82.

The Veteran has also testified that he has left foot drop as a result of an in-service left ankle injury.  The Veteran's service treatment records contain an April 1970 entry showing a diagnosis of a left ankle sprain with soft tissue swelling and no fracture by X-ray.  He has a current diagnosis of left foot drop and wears a brace.  The Board finds that a VA examination and opinion is necessary to resolve whether the Veteran's current left foot drop disability is the result of the in-service left ankle injury.  See McLendon, at 81-82.  The Board also instructs that the Veteran's allegation that left foot drop is secondary to a back disability be addressed.  

Readjudication

The Veteran has made several arguments that his disabilities are due to herbicide exposure.  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  In order for the revised presumption to apply, the neuropathy must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  See 78 Fed. Reg. 54,763-54,766 (Sept. 6, 2013).  To prevent prejudice to the Veteran, the Board instructs the RO to adjudicate the peripheral neuropathy issue under the revised presumption on remand.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be sent appropriate notice under VA's duty to notify as to the claims service connection for the peripheral neuropathy and left foot drops as secondary to a back disability.  See 38 U.S.C.A. § 5103; 38 C.F.R. §§ 3.159, 3.310.  A copy of the notice letter and any reply should be associated with the claims file.  

2.  The RO should obtain from the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including any decisions made and medical records relied upon concerning that claim.  All efforts to obtain these records should be fully documented, and the SSA should provide a negative response if records are not available.

3.  After obtaining the above evidence, to the extent available, schedule the Veteran for appropriate VA examination(s) to provide the following opinions:

a.  Is it at least as likely as not that any of the Veteran's current back disorders had its onset in service or is otherwise related to service, including the complaint of pain noted in November 1968 and the Veteran's report of a hard landing in a helicopter?  

b.  Is it at least as likely as not that any of the Veteran's current neurological disorders had its onset in service or is otherwise related to service?  

c.  Is it at least as likely as not that any of the Veteran's current neurological disorders was caused by a service-connected back disability?  

d.  Is it at least as likely as not that any of the Veteran's current neurological disorders was aggravated by a service-connected back disability?  

e.  Is it at least as likely as not that any of the Veteran's current left foot drop was caused by an April 1970 in-service left ankle sprain?  

f.  Is it at least as likely as not that any of the Veteran's current left foot drop was caused by a service-connected back disability?  

g.  Is it at least as likely as not that any of the Veteran's current left foot drop was aggravated by a service-connected back disability?  

The entire claims folder and a copy of this REMAND must be made available to the examiner.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The examiners should provide a complete rationale for any opinion provided.

4.  Then, the RO should readjudicate the claims on the merits, including addressing the revised herbicide exposure presumption regarding peripheral neuropathy.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


